             Case 4:15-cv-02172-JSW Document 431 Filed 12/20/19 Page 1 of 2



 1   David Gee Kim
     Covington and Burling LLP
 2   3000 El Camino Real
 3   5 Palo Alto Square
     Palo Alto, CA 94306-2112
 4   Telephone: 650-632-4723
     Email: dkim@cov.com
 5
     Attorney for Plaintiffs
 6   MARC ANDERSON, KELLY NELSON,
     and JULIETTE MORIZUR
 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11                                                 Case No.: 4:15-cv-02172-JSW-JCS
      MARC ANDERSON, KELLY NELSON, and             ORDER GRANTING
12    JULIETTE MORIZUR,                            MOTION FOR WITHDRAWAL OF
                                                   ATTORNEY DAVID GEE KIM
13          Plaintiffs,
14
            v.
15
      SEAWORLD PARKS AND ENTERTAINMENT,
16    INC.,
17          Defendant.
18

19

20

21

22

23

24

25

26

27

28
      MOTION FOR WITHDRAWAL OF ATTORNEY DAVID                    Case No.: 4:15-cv-02172-JSW-JCS
      GEE KIM
Case 4:15-cv-02172-JSW Document 431 Filed 12/20/19 Page 2 of 2
